United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                                                               July 15, 2003

                      FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                       ____________________                      Clerk

                           No. 02-31104
                         Summary Calendar
                       ____________________

                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              versus

                          MACK F. SLATE,

                                                Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                          (00-CR-20058-6)
_________________________________________________________________

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Mack F. Slate appeals his conviction for conspiracy to possess

with intent to distribute cocaine base and distribution of cocaine

base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846.

Slate contends the district court erred by: (1) allowing into

evidence a “mugshot” of Slate; and (2) prior to the admission of

that photograph, denying his motion for mistrial after a Government

witness testified that Slate had a criminal record.      Both issues


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
are reviewed for abuse of discretion.   United States v. Carrillo,

20 F.3d 617, 620 (5th Cir.), cert. denied sub nom., 513 U.S. 901

(1994)(admission of photograph); United States v. Millsaps, 157

F.3d 989, 993 (5th Cir. 1998)(denial of motion for mistrial).

     The Government had a demonstrable need to introduce the

photograph; it had no identifying marks or features that would

indicate it was a “mugshot”; there was no testimony concerning the

source of the photograph; and the timing of its introduction would

not lead to the conclusion that it was a “mugshot”.    Accordingly,

its admission was not an abuse of discretion.         See Carrillo,

20 F.3d at 620.

     In the light of the substantial evidence against Slate, he has

not demonstrated there is a significant possibility that the

prejudicial remark by the Government witness had a substantial

impact on the jury’s verdict.   See United States v. Paul, 142 F.3d

836, 844 (5th Cir.), cert. denied, 525 U.S. 919 (1998).   Moreover,

the district court issued a curative instruction.     See Millsaps,

157 F.3d at 993.   Accordingly, there was no abuse of discretion in

denying a mistrial.   See Paul, 142 F.3d at 844.

                                                        AFFIRMED




                                 2